DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is responsive to a Continuation Application entered 08/02/2021.

Status of Claims
3.	Claims 1-19 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Regarding Claims 1 and 16, the claims directed to computer-readable media which the specifications do not specifically exclude the computer-readable medium or media from being non-transitory; thus, based on broadest interpretation, the computer-readable media could be a signal, thus is not considered as one of the four statutory categories; that is, process, machine, manufacture and composition of material. This rejection may be overcome by amending the claim to read a "non-transitory” computer readable medium.
Claims 2-15 and 17-19 dependent on claims 1 and 16 are also rejected based on the dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

6.	Claims 1-4 and 13 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hildreth (US 2006/0177103).

Regarding Claim 1, Hildreth discloses computer-readable media (such as memory) non-transiently encoded with code executable by a computer, the code comprising segments of code configured to cause a camera of a device (e.g., see Fig. 1; such as a camera 121 of camera phone 100) to, in real time, take a sequence of images of a subject (e.g., see Fig. 8C; Para 13; Para 73; Para 90; such as take a sequence of images of a user’s face), the device being a computer that is a portable telephone device, having memory and a processor, and having the camera and a display (see Fig. 1; Para 35-36), the sequence of images being stored (see Para 13); and segments of code configured to cause detecting of portions from each of the sequence of images, the portions corresponding to an object of the subject having features moving in time (e.g., see Para 11; Para 13; Para 48-49).

Regarding Claim 2, Hildreth further discloses the computer-readable media is the memory of the device, and wherein the code is executable by a controller provided in the device (e.g., see Para 95).

Regarding Claim 3, Hildreth discloses the sequence of images are stored in the memory of the device (e.g., see Para 3; Para 13; Para 95; inherently stored in the memory after capture).

Regarding Claim 4, Hildreth further discloses the object is a human face (e.g., see Fig. 8C; Para 90; such as user’s face).

Regarding Claim 13, Hildreth further discloses segments of code configured to cause the device identifying, for each of plural images within the sequence, a set of object features from the detected portions; and segments of code configured to cause the device determining and defining movements of the object features (see Para 72-73; Para 90).

7.	Claim 16 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hong et al (US 2004/0155877).

Regarding Claim 16, Hong discloses computer-readable media (such as memory) non-transiently encoded with code executable by a computer, the code causing the generation of a three-dimensional (3D) model of a subject for insertion in a program (intended use, thus no patentable weight), the code comprising segments of code configured to cause determining and recording the 3D positions of the subject relative to the position of an image capture device, and repeating the determining and recording of the relative 3D positions at plural positions surrounding a subject (see Para 29-30; such as processing input data defining images of the subject object recorded at different positions and orientations relative thereto); segments of code configured to cause capturing an image of the subject at each of the plural positions surrounding the subject (see Para 29-30); segments of code configured to cause recording image capture perspective angles in relation to the subject for each of the recorded relative 3D coordinates (see Para 35); and segments of code configured to cause creating a 3D model of the subject based on the captured surrounding images and associated recorded relative 3D positions and image capture perspective angles (see Para 34).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


8.	Claims 5-7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hildreth (US 2006/0177103) as applied to claims 1 and 4 above, and further in view of Kuwabara et al (US 2006/0280367). 

Regarding Claim 5, Hildreth discloses causing identification of the moving features of the human face in the stored images (see Para 90; such as user’s face) but is silent about the identification including obtaining histograms of the human face.
In an analogous art, Kuwabara discloses the identification including obtaining histograms of the object the human face (e.g., see Para 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Hildreth to include the identification including obtaining histograms of the object of the human face, as taught by Kuwabara to take advantage of known technique to automate the recognition process with efficiency and accuracy.

Regarding Claim 6, Hildreth further discloses segments of code configured to cause determining motion vectors associated with the identified features (e.g., see Para 11; Para 48).

Regarding Claim 7, Hildreth further discloses segments of code configured to cause determining an image capture perspective angle in relation to the human face (see Fig. 8C; Para 45; Para 90).

Regarding Claim 15, Hildreth discloses segments of code configured to cause forming, for display by an audience including the device, a video signal from the sequence of images, and over a plurality of such images, to identify individual features of the object (see Para 48); and segments of code configured to cause determining motion vectors respectively associated with the identified features of the object (see Fig. 4A, Para 48) but is silent about  obtaining histograms to identify individual features of the object.
In an analogous art, Kuwabara discloses the identification including obtaining histograms of the object (e.g., see Para 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Hildreth to include the identification including obtaining histograms of the object, as taught by Kuwabara to take advantage of known technique to automate the recognition process with efficiency.

9.	Claims 8, 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hildreth (US 2006/0177103) and Kuwabara et al (US 2006/0280367) as applied to claims 1, 5, 6 and 7 above, and further in view of Funakura et al (US 2006/0204135).

Regarding Claims 8 and 10, Hildreth is silent about the determining of an image capture perspective angle includes determining a distance between select ones of the detected features, wherein the select ones include eyes and nose of the human face.
In an analogous art, Funakura equally discloses determining of an image capture perspective angle includes determining a distance between select ones of the detected features, wherein the select ones include eyes and nose of the human face (e.g., see Para 95).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the combined systems of Hildreth and Kuwabara to include determining of an image capture perspective angle includes determining a distance between select ones of the detected features, wherein the select ones include eyes and nose of the human face, as taught by Funakura to take advantage of known technique to automate the recognition process with efficiency.

Regarding Claim 11, Funakura discloses the select ones include the eyes and nose but is silent about the selection including hairline of the human face. However, one of ordinary skill in the art would recognize the selection of objects on the face for measurement can include hairline as an engineering choice; thus it would be obvious to substitute the nose with hairline and yield predictable results to one of ordinary skill in the art. 

10.	Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hildreth (US 2006/0177103) as applied to claims 1 and 13 above, and further in view of Lemmons (US 7,752,642).

Regarding Claim 14, Hildreth discloses segments of code configured to cause the device displaying the taken sequence of images on the display (see Para 3-4; Para 48; Para 90) but is silent about segments of code configured to cause the device inserting, in real time as the taken sequence of images are received by the device, a model insertion object into the taken images of the sequence in correspondence with the detected portions, thereby providing new inserted features corresponding to the object features; and segments of code configured to cause the device moving the new inserted features similar to the defined movements of the object features.
In an analogous art, Lemmons equally discloses segments of code configured to cause the device inserting, in real time as the taken sequence of images are received by the device, a model insertion object into the taken images of the sequence in correspondence with the detected portions, thereby providing new inserted features corresponding to the object features; and segments of code configured to cause the device moving the new inserted features similar to the defined movements of the object features (e.g., see Fig. 13, -1326-1332; Col 2 lines 15-43; Col 15 line 65 – Col 16 line 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Hildreth to include segments of code configured to cause the device inserting, in real time as the taken sequence of images are received by the device, a model insertion object into the taken images of the sequence in correspondence with the detected portions, thereby providing new inserted features corresponding to the object features; and segments of code configured to cause the device moving the new inserted features similar to the defined movements of the object features as taught by Lemmons to take advantage of known technique to enhance personalized viewing experiences.

11.	Claim 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hong et al (US 2004/0155877) as applied to claim 16 above, and further in view of Guenter et al (US 6,072,496).

Regarding Claim 17, Hong in view of Guenter would disclose and render the positions of the image capture device include at least a position capturing the face of the subject to be obvious to one of ordinary skill in the art (see Guenter: Col 2 lines 52-54).

Regarding Claim 18, Hong in view of Guenter would disclose and render the position capturing the face of the subject corresponds to an image capture perspective azimuth angle of zero degrees to be obvious to one of ordinary skill in the art (see Guenter: Fig. 2).

Regarding Claim 19, Hong in view of Guenter would disclose and render causing extracting a portion of the 3D model image to provide a model insertion image; and segments of code configured to cause inserting the model insertion image into a program so as to correspond to features of an object in the program to be obvious to one of ordinary skill in the art (see Guenter: Col 2 lines 52-65).

Allowable Subject Matter
12.	Claims 9 and 12 would be allowable if overcome 35 U.S.C. 101 rejection and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	Claims 1-19 are rejected.

Correspondence Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426